Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered April 6,1993, convicting her of attempted criminal possession of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence. By decision and order dated April 4, 1994, this Court modified the judgment by vacating the sentence imposed and remitting the matter to the Supreme Court, Queens County, to give the defendant an opportunity to withdraw her plea (see, People v Smith, 203 AD2d 308). By memorandum decision and order dated April 4, 1995, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of the facts pursuant to CPL 470.25 (2) (d); 470.40 (2) (b) (see, People v Smith, 85 NY2d 919).
Ordered that the judgment is affirmed.
As the Court of Appeals has indicated, the trial court neither exceeded its authority nor placed the defendant on illegal *566"interim probation” by postponing the defendant’s sentence after her plea of guilty and placing her with a private drug treatment program (see, People v Smith, 85 NY2d 919, supra; see also, People v Avery, 85 NY2d 503).
Upon our review of the facts, we reject the defendant’s additional contention that the sentence imposed was excessive (see, People v Suitte, 90 AD2d 80). No other questions of fact have been raised or considered. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.